900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy Ray JACKSON, Plaintiff-Appellant,v.Parker EVATT, Commissioner, South Carolina Department ofCorrections;  Grady A. Wallace, Commissioner, South CarolinaParole and Community Corrections;  Michael J. Cavanaugh,Executive Director of South Carolina Parole Board;  PrestonPosey, Aiken County Parole Office;  Donna D. Tutten, AikenCounty Parole Office;  H.L. Lackey;  Lee R. Cathcart;Marion Beasley, Members of South Carolina Parole Board,Defendants-Appellees.
No. 89-7713.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 21, 1990.Rehearing and Rehearing In Banc Denied April 17, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Karen L. Henderson, District Judge.  (C/A No. 88-1746-3-16-J)
Billy Ray Jackson, appellant pro se.
Barbara M. Bowens, South Carolina Department of Corrections, Columbia, S.C.;    Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Service, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Billy Ray Jackson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. Evatt, C/A No. 88-1746-3-16-J (D.S.C. July 11, 1989).  We also deny Jackson's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Jackson seeks relief from confinement, his claim was properly dismissed for failure to exhaust state remedies.  See 28 U.S.C. Sec. 2254(b)